IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                      NO. PD-0170-16



                            ORLANDO SALINAS, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY

       H ERVEY, J., filed a concurring opinion.

                                CONCURRING OPINION

       I agree with the majority’s disposition of this case and join its opinion, but I write

separately to address two issues.

       First, although the majority correctly addresses only the $133 consolidated court-

cost fee because that is the only one at issue in this case, there are other consolidated

court costs that are also affected by this Court’s opinion. In fact, a consolidated court cost

is assessed against anyone convicted of any criminal offense except pedestrian or
                                                                                       Salinas–2

parking-of-a-motor-vehicle offenses. T EX. L OC. G OV’T C ODE § 133.102(a). The following

table should elucidate the changes:


                               Consolidated Fees on Conviction

                                        Before Salinas                    Post-Salinas

 Felony                                     $133.00                         $119.93

 Class A & B misdemeanors                   $83.00                           $74.84

 Nonjailable offenses,                      $40.00                           $36.07
 including a criminal
 violation of a municipal
 ordinance, other than a
 pedestrian or parking-of-a-
 motor-vehicle offense

Id.

       Second, there are 254 counties in the State of Texas, and many of those counties

have more than one clerk:1 district court clerks, county court clerks, justice court clerks,

and municipal court clerks . Those clerks, in turn, often have their own staff carrying out

their daily duties. Our holding today affects all of them. And, although defense attorneys,

county attorneys, and district attorneys are familiar with this Court’s opinions, I am not so

sure that the hard-working clerks of this State have the time to read every opinion handed

down by this Court. So to ensure clerks begin assessing the correct costs as soon as

possible and that people pay only what they are required to, I would order the clerk of this



       1
        In rural counties with a population less than 8,000, the office of district clerk is
combined with the county clerk unless the voters authorize separate offices. TEX . GOV ’T CODE
§ 51.501.
                                                                                 Salinas–3

Court to send copies of this decision to the County & District Clerk Association of Texas,

the Justices of the Peace and Constables Association, and the Texas Municipal Courts

Association to be disseminated amongst their membership. We may not be able to notify

every clerk in the State about this decision, but we should take any reasonable measures

we can to do so.

Filed: March 8, 2017

Publish